DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change In Examiner
	Please note that the Examiner assigned to this application has changed. Any communications regarding this or previous communications from the Office may be directed to Erin M. Bowers, whose contact information may be found at the end of this Office action.

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-6, and the species of SEQ ID NO.: 1 and position 113 of the amino acid sequence in the reply filed on 06/10/2022 is acknowledged.

Claim Status
The amendment of 06/10/2022 has been entered. Claims 1-20 are pending in this US patent application. Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/10/2022.
Claims 1-6 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statement filed in this application on 02/28/2020 has been received and considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The MPEP states that the purpose of the written description requirement is to ensure that the invention had possession, as of the filing date of the application, of the specific subject matter later claimed by him or her.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention.’ Lockwood v. American Airlines, Inc., 107 F. 3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F. 2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).  Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F. 3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient” (MPEP § 2163).
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus (MPEP § 2163).  Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  

These factors are discussed below:

(1) Level of skill or knowledge in the art:
The level of skill in the art is high.

(2) Partial structure:
Claim 4 recites a method of using a glycated hemoglobin oxidase with certain activity properties on octamer peptides of hemoglobin variants. Claim 6 recites a method of using a particular hemoglobin oxidase, and the elected species of hemoglobin oxidase in claim 6 is the variant of part (i), in which amino acid 113 is selected from a particular list of amino acids.

(3) Physical and/or chemical properties:
The hemoglobin oxidase recited in claim 4 has certain activity properties on octamer peptides of hemoglobin variants. The hemoglobin oxidase in claim 6 is defined in amino acid 113 but in no other amino acids.

(4) Functional characteristics alone or coupled with a known or disclosed correlation between structure and function:
  The hemoglobin oxidase variant used in the method of claim 4 has particular activity characteristics. The instant specification details embodiments in which variants that meet the functional requirements of claim 4 are produced from hemoglobin oxidases from two species. However, no other hemoglobin oxidases are discussed in the instant specification. It is unclear whether hemoglobin oxidases from other species are even capable of oxidizing octamer peptides such as those recited in instant claim 4, let alone to the degree recited in the claim. As such, Applicant has not demonstrated possession of the full scope of the subject matter recited in instant claim 4. 

The hemoglobin oxidase variant used in the method of claim 6(i) has two characteristics: hemoglobin oxidase activity and that the amino acid in position 113 is either glutamic acid, aspartic acid, alanine, serine, threonine, asparagine, glutamine, cysteine, glycine, proline, valine, isoleucine, leucine, methionine, phenylalanine, tyrosine, or tryptophan. The language of part (i) of claim 6 is sufficiently broad that any other amino acid in the protein can have any identity. Applicant has not demonstrated that any other amino acid in a hemoglobin oxidase can be mutated to any other amino acid while maintaining hemoglobin oxidase activity. As such, Applicant has not demonstrated possession of the full scope of the subject matter recited in instant claim 6(i).

(5) Method of making the claimed invention:
The claimed method is a method of using. As such, Applicant need not disclose a method of making the claimed invention to show adequate written description.

The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736, F. 2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outline [goals] appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the entire scope of the claimed invention at the time the application was filed.
Therefore, claims 4 and 6 are rejected under 35 U.S.C. 112, first paragraph, as failing to meet the written description requirement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenters-Westra et al., Clin. Chem. Lab. Med. 55(9): 1426-1434 (2017; published 04/22/2017), as evidenced by Jaisson et al., Clin. Chim. Acta 434: 48-52 (2014).

Lenters-Westra teaches the Abbott Architect c4000 system for analyzing HbA1c glycation in blood. The enzymatic method involves the measurement of glycated dipeptide obtained by enzymatic cleavage (see entire document, including page 1427, left column, paragraph 3). The Abbott Architect system was used to assay blood samples containing hemoglobin variants, including HbS and HbC (page 1431, Figure 2; reads on claim 1). 
On page 1427, left column, paragraph 3, Lenters-Westra cites Jaisson for the enzymatic assay used in the Abbott Architect c4000 system. Jaisson teaches that the HbA1c assay in the Abbott Architect c4000 system uses the enzymatic quantification of fructosyl dipeptides by a fructosyl peptide oxidase. The deglycation of the fructosyl dipeptides results in the production of hydrogen peroxide, which reacts with a peroxidase to produce a colorimetric substrate (see entire document, including page 48, left column, paragraph 2, to right column, paragraph 1). As such, the assay of HbA1c levels in blood samples containing hemoglobin variants with the Abbott Architect c4000 system taught by Lenters-Westra inherently involves the measurement of hydrogen peroxide as recited in instant claims 2-3.

Therefore, claims 1-3 are anticipated by Lenters-Westra, as evidenced by Jaisson, and are rejected under 35 U.S.C. 102(a)(1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lenters-Westra et al., Clin. Chem. Lab. Med. 55(9): 1426-1434 (2017; published 04/22/2017), in view of Hirokawa et al., Biotechnol. Lett. 27: 963-968 (2005), as evidenced by Jaisson et al., Clin. Chim. Acta 434: 48-52 (2014), and Kikkoman, https://biochemifa.kikkoman.com/e/products/detail/?id=13100, accessed 10/06/2022.

As discussed above, claims 1-3 are anticipated by Lenters-Westra, as evidenced by Jaisson. In addition, Jaisson indicates that the fructosyl peptide oxidase used in the Abbott Architect c4000 is taught by Hirokawa 2005 (Jaisson, page 48, left column, paragraph 2; see citation 8). However, Lenters-Westra and Jaisson do not teach that the fructosyl peptide oxidase used in the Abbott Architect c4000 has the characteristics recited in instant claims 5-6.

Hirokawa teaches the development of a new enzymatic HbA1c assay using fructosyl peptide oxidases (see entire document, including page 964, left column, paragraph 1). The FPOX can be FPOX-CE (page 964, right column, paragraph 1). The sequence of FPOX-CE is aligned with SEQ ID NO.: 1 in the UniProt search results attached to this Office action (see Result 1; the legend of Table 1 on page 966 of Hirokawa indicates that FPOX-CE is disclosed in the Hirokawa 2003 reference cited in the UniProt results), and the amino acid corresponding to position 113 is alanine, which is one of the amino acids recited for this position in instant claim 6(i).
Kikkoman teaches that FPOX-CE is a 52 kDa monomer by SDS-PAGE, has a pH optimum of 7.5-8.0, and has an optimum temperature of 35-42°C (see entire document, including page 1). As such, the FPOX-CE of Hirokawa intrinsically satisfies the limitations of instant claim 5.

While Lenters-Westra does not teach that the fructosyl peptide oxidase used in the Abbott Architect c4000 to assay blood samples containing HbS and HbC for the glycation of the hemoglobin protein is FPOX-CE, it would have been obvious to one of ordinary skill in the art to do so because Jaisson provides evidence that the FPOX enzymes of Hirokawa are used in the Abbott Architect c4000 and because Hirokawa teaches that FPOX-CE can be used in assays to determine the glycation of hemoglobin. One of ordinary skill in the art would have a reasonable expectation that using the FPOX-CE of Hirokawa in the enzymatic assay of Lenters-Westra would successfully result in the detection of hemoglobin glycation in blood samples containing HbS and HbC.
Therefore, claims 1-3 and 5-6 are rendered obvious by Lenters-Westra in view of Hirokawa, as evidenced by Jaisson and Kikkoman, and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        10/07/2022